Citation Nr: 0803181	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for psychiatric disability.

2.  Entitlement to an effective date prior to June 23, 2004, 
for a 50 percent disability rating for psychiatric 
disability.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to April 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

REMAND

The veteran was afforded a fee-basis examination in August 
2004 to evaluate the severity of his service-connected 
schizoaffective disorder.  The Board finds that this report 
provides an insufficient basis to decide the veteran's claim 
for an increased rating and that a new examination is 
warranted.

The August 2004 examination report offers an inconsistent 
description of the veteran's level of disability.  It 
indicates that the veteran recently had attempted suicide and 
that he exhibited homicidal ideation, but it also notes that 
he appeared to pose no threat to himself or others.  Despite 
opining that the veteran was unemployable due to his 
inability to establish and maintain effective relationships, 
the examiner assigned a global assessment of functioning 
(GAF) score of 65, which is indicative of mild symptoms and a 
general ability to function pretty well.  In contrast, a 
September 2004 VA outpatient treatment record, which also 
notes that the veteran was considered to be unemployable, 
indicates that his highest GAF score during the past year was 
39, a score indicating an inability function in almost all 
areas.  In light of the unclear disability picture described 
by the evidence of record, the Board finds that a new VA 
examination is warranted.

Additionally, the August 2004 examiner indicated that the 
veteran had a personality disorder, not otherwise specified, 
as well as an alcohol abuse disability, which the examiner 
attributed to the veteran's service-connected schizoaffective 
disorder.  However, the examiner did not indicate what 
portion of the veteran's overall impairment was due to his 
service-connected disability and what portion was due to his 
personality disorder or alcohol abuse disability.  In this 
regard, the Board notes that service connection is not in 
effect for an alcohol abuse disability and that service 
connection may not be granted for a personality disorder.  A 
VA examination, therefore, is warranted so that the examiner 
may distinguish between the symptoms caused by his service-
connected disability and any non-service-connected 
disabilities.  

The Board also finds that the opinion of the August 2004 fee-
basis examiner that the veteran's alcohol abuse disability is 
the result of his service-connected schizoaffective disorder 
raises a claim for service connection for an alcohol abuse 
disability on a secondary basis.  The originating agency 
should adjudicate this claim while the case in is remand 
status.
 
Additionally, the veteran stated in the February 2005 notice 
of disagreement that he was unable to work as a result of his 
service-connected disability and the side effects of his 
medication.  The Board finds that this statement raises the 
issue of entitlement to a total disability rating based on 
individual unemployability due to a service connected 
disability (TDIU).  Although a claim for a TDIU previously 
was denied in a June 2003 rating decision, the newly raised 
issue has not been addressed by the RO.  The TDIU claim 
should be addressed by the originating agency before the 
Board decides the issue on appeal.

Finally, since the veteran's claims for an earlier effective 
date is inextricably intertwined with his claim for a 
disability rating higher than 50 percent for schizoaffective 
disorder, a decision on that issue is deferred pending the 
outcome of the Board's remand.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran the appropriate form to claim 
entitlement to a TDIU and request him to 
complete and return the form.

2.  It also should provide him all 
required notice in response to the TDIU 
claim, the claim for secondary service 
connection for alcohol abuse, and the 
issue on appeal, to include notice that he 
should provide any pertinent evidence in 
his possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his service-connected 
schizoaffective disorder or alcohol abuse 
and any necessary authorization to enable 
VA to obtain such records on his behalf.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

4.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected schizo-affective disorder and 
any related disorder.  The claims folder 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed.

The examiner should determine whether the 
veteran has a personality disorder or any 
acquired psychiatric disorder, to include 
an alcohol abuse, in addition to 
schizoaffective disorder.  If the examiner 
determines that the veteran has an alcohol 
abuse disability, the examiner should 
state an opinion as to whether there is a 
50 percent or better probability that the 
disability was caused or chronically 
worsened by the service-connected 
schizoaffective disorder.

The examiner should identify the 
particular psychiatric symptomatology that 
is attributable to the veteran's service-
connected schizoaffective disorder and any 
related disorder and assign a GAF score to 
such disability, excluding symptomatology 
attributable to other non-service-
connected disorders.  To the extent 
possible, the manifestations of any non 
service-connected disorder should be 
distinguished from those of the service-
connected disability.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work, to include 
whether it renders the veteran 
unemployable.

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for alcohol abuse on a 
secondary basis, and inform the veteran of 
his appellate rights with respect to this 
decision.

7.  Then, the RO or the AMC should 
readjudicate the veteran's increased 
rating claim, including the question of 
whether extra-schedular referral is 
warranted.  

8.  The RO or the AMC should also 
adjudicate the issue of entitlement to a 
TDIU if it has not been rendered moot, and 
inform the veteran of his appellate rights 
with respect to this decision.

9.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



